Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    ALLOWANCE
                                        EXAMINER'S AMENDMENT 
1.      An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Carol Druzbick on December 31, 2020.

The application has been amended as follows:
- Replace claim 1 in its entirety with the following:
        -- 1. (Currently amended)  An air conditioner comprising: 
       a compressor configured to compress refrigerant; 
       an outdoor heat exchanger provided with a plurality of heat exchangers to form an internal refrigerant flow path in multiple stages; 
        a bypass pipe configured to branch the refrigerant discharged from the compressor; 
of the plurality of bypass tubes comprising a bypass valve, respectively; 
        flow pipes branched from the plurality of bypass tubes and extending to refrigerant pipes provided in the plurality of heat exchangers; and 
         overlap pipes branched from one of the flow pipes connected to any one of the plurality of heat exchangers and extending to another one of the flow pipes connected to another heat exchanger of the plurality of heat exchangers. --

The application has been amended as follows:
- Replace claim 14 in its entirety with the following:
        -- 14. (Currently amended) An air conditioner, comprising: 
       a compressor configured to compress refrigerant; 
       an outdoor heat exchanger provided with a plurality of heat exchangers to form an internal refrigerant flow path in multiple stages; 
        a bypass pipe configured to branch the refrigerant discharged from the compressor; 
        a plurality of bypass tubes branched from the bypass pipe and extending to the plurality of heat exchangers, respectively, and each of the plurality of bypass tubes comprising a bypass valve, respectively; 
         flow pipes branched from the plurality of bypass tubes and extending to refrigerant pipes provided in the plurality of heat exchangers; and 


 The application has been amended as follows:
- Replace claim 19 in its entirety with the following:
       -- 19. (Currently amended) An air conditioner, comprising: 
       a compressor configured to compress refrigerant; 
        an outdoor heat exchanger provided with a plurality of heat exchangers to form an internal refrigerant flow path in multiple stages; 
        a bypass pipe configured to branch the refrigerant discharged from the compressor; 
        a plurality of bypass tubes branched from the bypass pipe and extending to the plurality of heat exchangers, respectively, and each of the plurality of bypass tubes comprising a bypass valve, respectively; 
         flow pipes branched from the plurality of bypass tubes and extending to refrigerant pipes provided in the plurality of heat exchangers; and 
         overlap pipes branched from one of the flow pipes connected to any one of the plurality of heat exchangers and extending to another one of the flow pipes connected 
         8Serial No. 16/267,543Docket No. HI-1460Reply to Office Action of a first heat exchanger; 
         a second heat exchanger located below the first heat exchanger; 
         a third heat exchanger located below the second heat exchanger; 
         a fourth heat exchanger located below the third heat exchanger, wherein the overlap pipes include: 
         a first overlap pipe configured to connect a lowermost flow pipe of the flow pipes extending to the first heat exchanger and an uppermost flow pipe of the flow pipes extending to the second heat exchanger; 
         a second overlap pipe configured to connect a lowermost flow pipe of the flow pipes extending to the second heat exchanger and an uppermost flow pipe of the flow pipes extending to the third heat exchanger; and 
         a third overlap pipe configured to connect a lowermost flow pipe of the flow pipes extending to the third heat exchanger and an uppermost flow pipe of the flow pipes extending to the fourth heat exchanger, and wherein when refrigerant flows through one of the overlap pipes during a defrosting operation, frost at an interface between the plurality of heat exchangers adjacent the one of the overlap pipes is removed or prevented.

2.    Claims 1-20 are allowable. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach 
4.    Closest prior art: Nakagawa discloses an air conditioner (100), (refer to Fig. 3) comprising: a compressor (23) configured to compress refrigerant; an outdoor heat exchanger (24) provided with a plurality of heat exchangers (24A, 24B) to form an internal refrigerant flow path (i.e. flow path in the plurality of heat exchangers 24) in multiple stages (note: that the multiple portion of outdoor heat exchangers 24 as shown in Figs. 3 and 8 is being considered as multiple stages); a bypass pipe (30, 31) configured to branch the refrigerant discharged (via discharge line 231) from the compressor (23); flow pipes (32A, 32B) branched from the bypass pipe (30) and extending to refrigerant pipes (241 A, 241B; a plurality of heat transfer pipes) provided in the plurality of heat exchangers (24A, 24B); and
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763